Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/20/2020 is being considered by the examiner.
Allowable Subject Matter
             Claims1-23 are allowed.
The following is an examiner's statement of reasons for allowance: The  closest prior arts of record of Kuo et al,  (US 9,881,885 B2)  or Lee et al, US 20170162500 A1 wherein Kuo for example  teaches the limitation of " A semiconductor device comprising: an interlayer insulating layer[38] disposed on a substrate; a plurality of middle interconnections [35] disposed in the interlayer insulating layer[38]; a pad disposed [40] on the interlayer insulating layer[38]; an upper interconnection[140] disposed on the interlayer insulating layer[38]; a protective insulating layer [46]covering but it does not teach or suggest, singularly or in combination, at least the limitations of the independent claim 1,17 including " wherein at least one of the plurality of middle interconnections from among middle interconnections vertically closest to the pad has a first vertical thickness, the pad has a second vertical thickness that is twice to 100 times the first vertical thickness, a length of the gap between the pad and the upper interconnection is 1 µm or more, and an upper surface of the protective insulating layer is planar.”
it does not  also teach or suggest, singularly or in combination, at least the limitations of the independent claim 21 including " wherein one of the plurality of middle interconnections from among middle interconnections vertically closest to the pad has a first vertical thickness, the pad has a second vertical thickness that is twice to 100 times the first vertical thickness, and a horizontal length of the gap between the pad and the upper interconnection is greater than or equal to the second vertical thickness, and an upper surface of the protective insulating layer is planar.”
Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in these independent claims, the claims are deemed patentable over the prior art.. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449.  The examiner can normally be reached on M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819